6 So. 3d 1164 (2008)
VULCAN LANDS, INC.
v.
G. Thomas SURTEES, as commissioner of the Alabama Department of Revenue.
2060607.
Court of Civil Appeals of Alabama.
November 14, 2008.
Matthew H. Lembke, Christopher R. Grissom, and John C. Neiman, Jr., of Bradley Arant Rose & White, LLP, Birmingham; and William C. McGowin of Bradley, Arant Rose & White, LLP, Montgomery, for appellant.
Susan E. Kennedy and Sabrina L. Comer of Slate Kennedy, LLC, Montgomery, for appellee.

After Remand from the Alabama Supreme Court
BRYAN, Judge.
A portion of the prior judgment of this court has been reversed, and the cause has been remanded by the Supreme Court of Alabama. Ex parte Vulcan Lands, Inc., 6 So. 3d 1157 (Ala.2008). On remand to this court and in compliance with the supreme court's opinion, we reverse the trial court's order denying Vulcan Lands' summary-judgment motion on the reliance-hardship defense and remand the cause to the trial court for further proceedings consistent with the supreme court's opinion.
REVERSED AND REMANDED.
THOMPSON, P.J., and PITTMAN, THOMAS, and MOORE, JJ., concur.